Case 1:19-cv-00509-RM-KMT Document 1 Filed 02/20/19 USDC Colorado Page 1 of 7




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO


 Case No. 1:19-cv-00509

 M. JAMES NASUTI,

                Plaintiff,

 v.

 WHOLE FOODS MARKET a/k/a WFM-WO, INC.,

                Defendant.


                                      NOTICE OF REMOVAL


        Defendant Whole Foods Market a/k/a WFM-WO, Inc. (“WFM”), through undersigned

 counsel, hereby provides notice pursuant to 28 U.S.C. § 1446 of the removal of the state court

 action captioned M. James Nasuti v. Whole Foods Market, a/k/a WFM-WO, Inc., Civil Action

 No. 2019CV000033, filed in the District Court of the County of El Paso, Colorado to the United

 States District Court for the District of Colorado.

        In support of removal, WFM states as follows:

 I.     OVERVIEW

        On or about February 8, 2019, Plaintiff commenced this action by filing a complaint

 alleging violations of the Colorado Anti-Discrimination Act (“CADA”) and federal “Civil

 RICO,” 18 U.S.C. § 1962(c), in the District Court of El Paso County, assigned case number

 2019CV000033. He then filed an amended complaint on February 14, 2019.

        Plaintiff alleges, generally, that WFM discriminated against him on the basis of age by

 failing to hiring him for a number of positions to which he applied over a number of years.
Case 1:19-cv-00509-RM-KMT Document 1 Filed 02/20/19 USDC Colorado Page 2 of 7




 Complaint for Damages and Jury Demand, ¶¶62-63, Exhibit F. He also sets out what he alleges

 is a “pattern of racketeering activity” and “wire fraud” by WFM to deceive Plaintiff, and

 WFM’s employees and potential employees, as to the use of “Whole Foods” trade names, in

 order to carry out age discrimination in employment. Id. at ¶43-60.

         As set forth more fully below, this is a proper case for removal to this Court pursuant to

 28 U.S.C. § 1441 because the Court has subject-matter jurisdiction over this action pursuant to

 28 U.S.C. §§ 1331, 1332, and 1367, and WFM has satisfied the procedural prerequisites for

 removal.

 II.     REMOVAL IS PROPER BECAUSE THIS COURT HAS SUBJECT-MATTER
         JURISDICTION PURSUANT TO 28 U.S.C. §§ 1331, 1332, 1367 AND 1441.

         As the party seeking removal, WFM bears the burden of proving by a preponderance of

 evidence that the requirements for subject-matter jurisdiction are satisfied. McPhail v. Deere &

 Co., 529 F.3d 947, 953 (10th Cir. 2008). As shown below, WFM has met that burden, on two

 separate jurisdictional grounds: (1) federal question and supplemental jurisdiction, and (2)

 diversity jurisdiction.

         A.      Plaintiff has alleged a cause of action “arising . . . under the laws” of the
                 United States.

         As explained above, one of the two causes of action in the Complaint is for “Civil

 RICO,” arising under 18 U.S.C. § 1962(c), which is federal law. Exhibit F at ¶ 44.

 Accordingly, this Court has subject-matter jurisdiction over this claim pursuant to 28 U.S.C. §

 1331.




                                                  2
Case 1:19-cv-00509-RM-KMT Document 1 Filed 02/20/19 USDC Colorado Page 3 of 7




        B.      The Court may exercise supplemental jurisdiction over Plaintiff’s CADA
                claim.

        The Court may exercise supplemental jurisdiction over the second cause of action in the

 Complaint, which alleges violations of CADA, pursuant to 28 U.S.C. § 1367. The allegations

 made by Plaintiff with regard to the CADA claim arise directly out of the same transactions and

 occurrences that Plaintiff alleges constitute “Civil RICO.” Exhibit F at ¶¶ 46-51. In the

 interests of “judicial economy, convenience, fairness, and comity,” the Court should exercise its

 discretion to decide Plaintiff’s CADA claim. See Neilander v. Board of County Com’rs of

 County of Republic, Kan., 582 F.3d 1155, 1172 (10th Cir. 2009).

        C.      Complete diversity of citizenship exists in this case.

        Furthermore, this Court independently has jurisdiction over the Plaintiff’s claims based

 on diversity jurisdiction under 28 U.S.C. § 1332. The Parties are completely diverse. Plaintiff

 is a resident of the state of Colorado, residing at 6450 North Academy Blvd., Colorado Springs,

 Colorado, 80918. Exhibit F at ¶ 3. WFM is a Delaware corporation with its principal office at

 550 Bowie Street, Austin, Texas 78703. Id. at ¶ 4; Colorado Secretary of State Report, Exhibit

 B. Thus, WFM is a citizen of Delaware and Texas for purposes of diversity jurisdiction. 28

 U.S.C. § 1332(c).

        D.      Amount in controversy exceeds $75,000 exclusive of costs and interest.

        The “amount in controversy” is measured by the value of the object of the litigation,

 exclusive of interest and costs. Baker v. Sears Holding Corp., 557 F.Supp.2d 1208, 1212

 (D.Colo. 2007). The amount in controversy is “an estimate of the amount that will be put at

 issue in the course of the litigation.” McPhail v. Deere & Co., 529 F.3d 947, 956 (10th Cir.

 2008). Accordingly, “documents that demonstrate Plaintiff’s own estimation of its claim are a

                                                 3
Case 1:19-cv-00509-RM-KMT Document 1 Filed 02/20/19 USDC Colorado Page 4 of 7




 proper means of supporting the allegations in the notice of removal, even though they cannot be

 used to support the ultimate amount of liability.” Id.

        Pursuant to 28 U.S.C. § 1446(c)(2)(A)(ii), “the notice of removal may assert the amount

 in controversy if the initial pleading seeks a money judgment, but the State practice...does not

 permit demand for a specific sum.” In Colorado, a plaintiff may not state a demand for a specific

 dollar amount in the complaint. C.R.C.P. 8(a) (“No dollar amount shall be stated in the prayer or

 demand for relief”). Notwithstanding, in the prayer for relief, Plaintiff seeks $100,000 in back

 pay for two years and $100,000 in liquidated damages, for a total of $200,000. Exhibit F at 27.

 He also seeks treble damages under 18 U.S.C. § 1964, which would amount to $300,000, as well

 as $10 million for a proposed Trust Account for other victims titled “The Whole Foods Market

 Racketeering-Relief Victims Claim Fund.” Id. at 30.

        As evidenced by the allegations in the Complaint and the categories of damages claimed

 by Plaintiff, WFM has met its burden of showing, by a preponderance of the evidence, that the

 amount in controversy exceeds $75,000.

 III.   NOTICE OF REMOVAL IS TIMELY.

        In general, “[t]he notice of removal of a civil action or proceeding shall be filed within 30

 days after the receipt by the defendant, through service or otherwise, of a copy of the initial

 pleading setting forth the claim for relief upon which such action or proceeding is based, or

 within 30 days after the service of summons upon the defendant if such initial pleading has then

 been filed in court and is not required to be served on the defendant, whichever period is

 shorter.” 28 U.S.C. § 1446(b).




                                                  4
Case 1:19-cv-00509-RM-KMT Document 1 Filed 02/20/19 USDC Colorado Page 5 of 7




        Here, Plaintiff served WFM with his original complaint by process server to WFM’s

 registered agent for service of process on February 15, 2019. See Return of Service, Exhibit C.

 WFM has 30 days from the service date, or until March 18, 2019, to remove this case.

 Accordingly, this Notice of Removal is timely.

 IV.    THE OTHER PREREQUISITES FOR REMOVAL HAVE BEEN SATISFIED.

        In addition to satisfying the jurisdictional and timing requirements, WFM has also

 satisfied all other procedural requirements for removal:

        1.      The District Court of El Paso County, Colorado is located within the District of

 Colorado. See 28 U.S.C. § 1441(a).

        2.      No previous application has been made for the relief requested in this notice.

        3.      Pursuant to 28 U.S.C. § 1446(a), a copy of all pleadings, process and orders

 received by WFM are identified as follows:

                Exhibit A: Complaint

                Exhibit C: Return of Service1

                Exhibit D: Summons

                Exhibit E: District Court Civil Case Cover Sheet

                Exhibit F: First Amended Complaint

                Exhibit G: Motion for Limited Early Discovery

        Pursuant to D.C.COLO.L.CivR 81.1 a copy of the register of actions from El Paso

 County District Court is also attached as Exhibit H. Pursuant to 28 U.S.C. § 1446(d), a copy of



 1
  Defendant has not yet received the service copy of this document. Defendant will file the
 exhibits associated with this document upon receipt.

                                                  5
Case 1:19-cv-00509-RM-KMT Document 1 Filed 02/20/19 USDC Colorado Page 6 of 7




 this Notice of Removal is being served upon counsel for Plaintiff and a copy is being filed with

 the Clerk of the El Paso District Court.

        4.      A Civil Cover Sheet, with attachment, and a Supplemental Civil Cover Sheet for

 Notices of Removal have been filed contemporaneously with this Notice of Removal.

        WHEREFORE, WFM respectfully removes this action from the District Court in and for

 the County of El Paso, bearing Case Number 2019CV000033, to this Court.

                                   JURY TRIAL DEMANDED

        Dated February 20, 2019

                                                     s/ Laurie J. Rust_________________
                                                     Laurie J. Rust
                                                     Grace L. McGuire
                                                     LITTLER MENDELSON, P.C.
                                                     1900 Sixteenth Street, Suite 800
                                                     Denver, CO 80202
                                                     Telephone: 303.629.6200
                                                     Fax:         303.629.0200
                                                     Email: lrust@littler.com
                                                            gmcguire@littler.com

                                                     Attorneys for Defendant Whole Foods
                                                     Market a/k/a WFM-WO, Inc.




                                                6
Case 1:19-cv-00509-RM-KMT Document 1 Filed 02/20/19 USDC Colorado Page 7 of 7




                                    CERTIFICATE OF SERVICE

         I hereby certify that on the 20th day of February, 2019, I filed the foregoing NOTICE

 OF REMOVAL using the Court's CM/ECF filing system, and served the following party by

 First Class U.S. Mail:


 M. James Nasuti
 6450 North Academy Boulevard
 Colorado Springs, CO 80918

 Plaintiff

                                                   s/ Joanna Fox_____________
                                                   Joanna Fox, Legal Secretary




 FIRMWIDE:162541619.1 099817.1015




                                              7
